DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed July 27, 2021 has been entered. Claims 13-24 are pending in the application. Claims 13 and 24 are amended. Claims 13 and 24 are the only independent claims. 
The applicant's arguments in the Remarks, filed July 27, 2021, under the heading “Rejections under 35 U.S.C. §103,” have been fully considered. The applicant argues that Yopp does not teach the independent claims as amended. In particular the applicant argues that Yopp does not teach making contact with external entities, at least not enough to read on the amended claims. Furthermore, the applicant argues that neither Yopp or Wieskamp teach a) transmitting both state information and a request for an indication that a release condition is met; b) the request not being made by a human  intermediary (in contrast to  Wieskamp); and c) meeting the release condition is determined based on the state information, rather than the use of traffic cameras. The examiner finds at least argument (c) persuasive. See the Allowable Subject Matter section for details.  

Allowable Subject Matter
Claims 13-24 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 13, Colella et al. (US2017/0364069 A1) teaches some clauses of the claim, and not others, as detailed in the claim:
A method for operating a motor vehicle, the method comprising: 
determining state information relating to a state of an occupant of the motor vehicle (see Colella, paragraph 0025); 
determining whether medical help is needed for the occupant based on the state information (see paragraph 0025);  
transmitting, based on the determining that medical help is needed, the state information together with a request for an indication that a release condition is met (see paragraph 0025, last 6 lines.), 
wherein meeting the release condition is determined based on the state information (Colella does not explicitly teach this.) ; 
receiving an indication that 
the release condition is met (see Fig. 5, YES out of block 512), and 
a specified target position based on the release condition (see Fig. 5, block 514 and the end of paragraph 0053. See also paragraph 0017 for the emergency dispatch server selecting for the vehicle a hospital the vehicle should go to.); and 
guiding the motor vehicle in a fully automated manner to the specified target position upon receipt of the indication that the release condition is met (see Fig. 5, block 514, which comes after a Yes out of block 512. See paragraph 0002 for the disclosure relating to an autonomous vehicle.
wherein guiding the motor vehicle in the fully automated manner to the specified target position comprises 
guiding the motor vehicle independent of at least one traffic regulation that restricts a driving mode of the motor vehicle (see paragraph 0017, last 5 lines), or 
guiding the motor vehicle based at least in part on a modified version of the traffic regulation (see Fig. 5, block 514).  


In summary, Colella does not explicitly teach:
wherein meeting the release condition is determined based on the state information
The clause has support in the specification of the present application on: page 1 lines 12-13; page 3, lines 1-3; page 3 lines 10-19; and page 3, line 21 through page 4, line 2. Page 3 line 10 teaches that the release condition can be evaluated by a controller of the motor vehicle. Yet even if intra-vehicle transmission and receiving is what is meant in the claims, the prior art, alone or in combination, does not teach:
wherein meeting the release condition is determined based on the state information.
Colella (US2017/0364069 A1) teaches in paragraph 0052, the last 6 lines, that in Fig. 5, block 508, health data is sent along with an emergency request for authorizing a vehicle to engage in emergency mode. According to paragraph 0024, emergency mode allows a vehicle to break traffic laws, including exceeding the speed limits and running red lights. In Fig. 5, block 510 the request for operating in emergency mode is either approved or denied. Yet the subsequent paragraphs do not say if being allowed to 
Yopp et al. (US2015/0066284 A1) teaches a vehicle that can determine if a driver is having a heart attack or in a coma. Yopp also teaches sending the biometric information to an external computer or call center. This emergency condition can result in a vehicle traveling to a hospital in autonomous mode. Yet Yopp does not teach that the emergency mode allows speeding or otherwise violating traffic laws. 

Weidl (US2014/0135598 A1) teaches in paragraphs 0040 and 0063 that biometric data of a passenger can be sent to a hospital when an emergency is detected by the vehicle. Yet Weidl never states that a vehicle will be allowed to speed or break any other traffic laws based on an analysis of the biometric data. 
Danzl (DE 102013016436 A1) teaches a system for operating a vehicle in which a “driver detecting means” that detects a driver is incapable of operating the vehicle. This is done by a “driver state variable” exceeding a tripping condition. When this happens the vehicle pulls the car over (see Abstract). The driver state variable can relate to a driver body function that detects unconsciousness or a heart attack for example (see paragraph 0006). Paragraph 0023 teaches that priority information can be sent from the host vehicle to other vehicles to alert them to the emergency situation and that “the fastest possible reaching of a target position [such as a pull over area] is desired.” Yet nothing is said of speeding or running red lights or otherwise breaking traffic laws.

But nothing in Danzl teaches that permission to break traffic laws will be granted from an external device after a driver state variable is transmitted to the external device and the driver state variable exceeds a predetermined threshold. 
Eberbach et al (U.S. Pat. No. 9,599,986 B1) teaches a system that reads biometric data from a vehicle occupant and can guide the vehicle to a hospital in the event the passenger is experiencing a medical emergency (see Fig. 5, NO out of block 504 and col. 3, line 55 through col. 4, line 6). The system can transmit data to the hospital ahead of time. Yet nothing in Eberbach teaches that the vehicle is allowed to speed or is given permission to break any traffic laws based on the driver emergency and biometric data related to the driver emergency. 
Attard (US201/50149023 A1) teaches a system in paragraph 0023 in which a vehicle in an emergency can be autonomously take an occupant to a hospital. According to paragraph 0015, restrictions such as legal speed restrictions can be lifted in an emergency. In paragraph 0035 the override of restrictions can either be approved or denied, but nothing is said about the reasons for the approval or denial of the request is provided. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665